Citation Nr: 0602100	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-35 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The veteran, his sister, and Reverend S. W.  


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to September 1971.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 decision of the Nashville Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2005 a Travel Board 
hearing was held before the undersigned at the RO.  At the 
hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.  

Based on statements of the veteran and his representative at 
the August 2005 hearing, it appears they raised the issues of 
entitlement to service connection for a kidney disorder and 
for post-traumatic stress disorder.  The RO has not yet 
adjudicated these matters, and they are referred to the RO 
for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any action on his part is required.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

Essentially, the veteran contends that service connection for 
diabetes mellitus (claimed as secondary to exposure to 
herbicides) is warranted because he was exposed to Agent 
Orange while serving in Vietnam.  A DD Form 1351-2 (Travel 
Voucher) indicates that he arrived at Cam Rhan Bay in the 
Republic of Vietnam on April 13, 1971.  Service personnel 
records show that he served as an Aircraft Traffic Control 
Operator on Hon Tre Island in the Republic of Vietnam 
beginning on April 15, 1971.  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war certain disorders 
associated with herbicide agent exposure in service, 
including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
medical evidence of record contains conflicting medical 
findings regarding whether the veteran actually carries a 
diagnosis of diabetes mellitus.  VA clinical records dated in 
April 2000 show diagnosis of diabetes mellitus, Type II, and 
a VA clinical diet technician noted in September 2001 that 
the veteran had "out of control [diabetes mellitus]."  
However, a June 2002 VA clinical "problem list" indicates 
that the veteran had "no known diabetes."  In a December 
2003 VA outpatient record, a VA physician reported that the 
veteran "had a diabetic diagnosis erroneously record in the 
record," and opined that the proper assessment was impaired 
glucose tolerance.  The most recent medical evidence of 
record, however, includes a January 2005 VA outpatient report 
showing various current diagnoses, including diabetes 
mellitus.  The veteran's prior medical history was also shown 
to include diagnosis of diabetes mellitus (without 
complications).  

Given that there are conflicting medical opinions as to 
whether the veteran has diabetes mellitus, (and if so, 
whether it is related to service), further development of 
medical evidence is indicated.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  38 C.F.R. § 3.655 provides, in 
pertinent part, that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  

Furthermore, the record reflects that the veteran may have 
been awarded disability benefits from the Social Security 
Administration (SSA).  At the August 2005 hearing he reported 
that he had been receiving SSA benefits since approximately 
1999.  Medical records providing bases for SSA disability 
benefits awards are constructively of record, and may contain 
information pertinent to the matters at hand.  

In addition, the nature of the disabilities at issue suggests 
that there may be ongoing treatment.  Reports of such 
treatment may include information pertinent to the claim.  

The veteran's claims of service connection for hypertension, 
coronary artery disease, and peripheral vascular disease, 
each claimed as secondary to diabetes mellitus, are 
"inextricably intertwined" with the issue of service 
connection for diabetes mellitus, and those matters must be 
deferred pending a decision regarding the claim of service 
connection for diabetes mellitus.  The U.S. Court of Appeals 
for Veterans Claims has held that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Here, should it be established that the 
veteran is entitled to service connection for diabetes 
mellitus, such determination could affect the outcome in the 
matter of entitlement to service connection for hypertension, 
coronary artery disease, and peripheral vascular disease, 
claimed as secondary to diabetes mellitus.  

Accordingly, the case is REMANDED for the following:

1.  Obtain any reports of VA treatment 
for diabetes mellitus, a cardiovascular 
condition, and/or any psychiatric 
disorder not already of record.  

2.  Obtain from SSA the medical records 
upon which any current or former award of 
SSA disability benefits is/was based.  

3.  Arrange for the veteran to undergo a 
VA examination by an endocrinologist to 
determine whether or not he has diabetes 
mellitus, and if so, the likely etiology 
of the diabetes mellitus.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record, including service medical 
records, the examiner should specifically 
offer an opinion as to whether the 
veteran has diabetes mellitus, and if he 
does, whether or not there is sufficient 
medical evidence to rebut the legal 
presumption that the veteran's Agent 
Orange resulted from his exposure to 
Agent Orange in service.

4.  Readjudicate the claims.  If any 
claim on appeal remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	M. SABULSKY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


